Citation Nr: 0506923	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent, 
for mechanical low back pain with spondylolisthesis at L5-S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to July 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Winston-Salem, 
North Carolina which granted a 20 percent rating for the 
veteran's service-connected low back disability.  The veteran 
appealed for an increased rating.  A videoconference hearing 
was held before the undersigned Veterans Law Judge in January 
2005.  


FINDING OF FACT

The service-connected low back disability is manifested by 
pain and muscle spasms with no tenderness, a normal 
neurological examination, negative x-rays.  The range of 
motion of the veteran's lumbosacral spine was as follows:  
flexion to 75 degrees, extension to 35 degrees, right and 
left lateral flexion to 35 degrees, and right and left 
rotation to 20 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, and a January 2004 
statement of the case.  He was furnished with a VCAA letter 
in November 2002.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The veteran has stated that he has not received any post-
service medical treatment for his back disability, and that 
he had no additional medical records to submit.  

All available records have been obtained and associated with 
the claims folder.  The veteran received a VA examination in 
November 2003.  The veteran during his hearing indicated that 
this examination was not thorough.  The Board has reviewed 
the examination report and finds that the examination was 
conducted in accordance with established medical procedure 
and provides an adequate basis for adjudicating the veteran's 
claim.  

The veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Service medical records reflect that the veteran was treated 
for back pain.  An October 1995 report of bone scintigraphy 
showed findings consistent with spondylolysis at L5.  In 
January 1996, he was placed on a physical profile for L5-S1 
spondylolysis.

In a September 1996 rating decision, the RO established 
service connection for mechanical low back pain with 
"spondylolisthesis" at L5-S1, rated 10 percent disabling.  
The 10 percent rating has remained in effect until the 
current claim.

In October 2002, the RO received the veteran's claim for an 
increased rating.  He said his low back disability had 
worsened, and had caused him to leave several jobs.  By a 
statement received in December 2002, the veteran said he did 
not have any post-service treatment records pertaining to his 
back disability.  He said his back often went out and he had 
numbness and tingling in his left leg and foot.  He related 
that the turning radius of his neck and back had shortened.

At a January 2003 VA examination, the veteran complained of 
constant low back pain, which made it difficult to perform 
his job of driving a tractor trailer for more than three or 
four hours.  The pain traveled to his upper neck and legs and 
was more noticeable when he bent forward at the waist or 
turned his waist.  He reported that because of his back 
disability he had to quit several jobs.  On examination, his 
posture and gait were normal.  On examination of the lumbar 
spine, there was radiation of pain on movement at all levels 
of the lumbar paraspinal musculature with muscle spasms but 
no tenderness to palpation.  Straight leg raising tests were 
positive on both the right and left at 25 degrees.  There 
were no signs of radiculopathy.  Range of motion of the 
lumbar spine was as follows:  pain was present from 0 to 75 
degrees of flexion, 0 to 35 degrees of extension, 0 to 35 
degrees of right lateral flexion and left lateral flexion, 
and 0 to 20 degrees of right and left rotation.  There was 
pain limiting the range of motion of the lumbar spine.  There 
was no weakness or lack of endurance.  There was fatigue of 
the lumbar spine but the major functional impact was pain.  
There was no ankylosis of the spine.  An X-ray study of the 
lumbosacral spine was negative.  The diagnosis was lumbar 
strain, with no radiographic evidence of a specific lumbar 
pathology.

By a statement dated in October 2003, the veteran related 
that his back disability caused him problems in performing 
his work duties, and that he had back pain and discomfort.  
By a statement dated in February 2004, the veteran noted that 
with respect to his recent VA examination, "...being pulled, 
pushed or bent by someone else does not constitute my ability 
to turn and bend."  He said his muscle spasms were always 
present but were more severe with upper body twisting or 
bending.  He said that a tingling feeling was present in his 
legs and back after a short time standing and riding in a 
vehicle.

At a January 2005 Board videoconference hearing, the veteran 
reiterated many of his assertions.  He said his back was in 
agony, and had been acting up a little more in the past three 
to four years.  After walking for thirty minutes or sitting 
too long, he had back pain, weakness in his legs, and pain 
down his legs.  He said his back disability caused him to 
lose work, miss jobs, and forced him to quit jobs.  He said 
that every two or three hours he had to lie down and put his 
feet up.  He said back pain and spasms were always present.  
He said his back pain worsened when he used his back.  He 
stated that he had difficulty climbing and descending stairs.  
He said he had been working 40 to 45 hours per week, and that 
working really bothered his back.  He related that he drove 
for five hours, and then lay down for five hours when he 
worked.  

Analysis

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the lumbar spine is rated 
10 percent when slight, 20 percent when moderate, and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002). 

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 10 percent when there 
is characteristic pain on motion.  It is rated 20 percent 
when there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The RO has rated the veteran's back disability as 20 percent 
disabling.  This rating was initially assigned under 
Diagnostic Code 5295, pertaining to lumbosacral strain.

Under the new rating criteria, effective September 26, 2003, 
a 10 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

Duting the recent VA examination the veteran's primary 
complaint was pain.  The examination showed that there were 
muscle spasms and a positive straight leg raising test.  
However, there was no tenderness and range of motion of the 
veteran's lumbosacral spine was as follows:  flexion to 75 
degrees, extension to 35 degrees, right and left lateral 
flexion to 35 degrees, and right and left rotation to 20 
degrees.  Said findings do not show severe limitation of 
motion.  Additionally, there was no evidence of radiculopathy 
and an examination of the neurological system was normal.  
Furthermore, x-rays showed no abnormality.  

There was no listing of the spine to the opposite side, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  There was no 
ankylosis.  

Based on the evidence the Board finds that the criteria as 
set forth above for a rating in excess of 20 percent have not 
been met.

With respect to the DeLuca factors, VBA examiner indicated 
that the pain limited the range of motion and there was 
fatigue of the lumbar spine.  However, the physician stated 
that there was no weakness or lack of endurance.  In view of 
the range of motion findings the Board finds that the 
functional impairment caused by the pain is included in the 
current evaluation.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a low back disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for a low back disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


